             Case 1:20-cr-00290-KPF Document 14 Filed 08/19/20 Page 1 of 2




August 19, 2020                                                         MEMO ENDORSED
Via ECF & Email

The Honorable Katherine P. Failla
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                Re:    United States v. Dominick Lewis, 20 Cr. 290 (KPF)

Dear Judge Failla:

I represent Mr. Lewis in the above-captioned matter. I write to respectfully request a thirty-day
adjournment of the conference currently scheduled for August 25, 2020. This is the first request
for an adjournment of the conference. The government has no objection to this request. If our
request is granted, I further request that the Court exclude time under the Speedy Trial Act until
the date of the conference. I believe that such an exclusion would be in the interests of justice as
it will permit additional time for me to confer and review discovery with Mr. Lewis.

I thank the Court for its consideration.

Respectfully submitted,
       /s/

Valerie A. Gotlib


cc:    all counsel of record (via ECF)




                                            Gotlib Law, PLLC
                           225 Broadway | Suite 2815 | New York | NY | 10007
                        T 917 536 8171 | F 917 970 8158 | valerie@gotliblaw.com
          Case 1:20-cr-00290-KPF Document 14 Filed 08/19/20 Page 2 of 2



Application GRANTED. The conference scheduled for August 25, 2020, is
hereby ADJOURNED to September 22, 2020, at either 9:00 a.m. or 11:00
a.m., and will be confirmed with the parties the week before the
conference is to occur.

The time between the filing of this Order and September 22, 2020, is
excluded under the Speedy Trial Act. The Court finds that the ends of
justice served by excluding such time outweigh the interests of the
public and the Defendant in a speedy trial because it will permit the
Court to hold a video arraignment and initial pretrial conference,
will permit the parties to finalize a proposed protective order, will
allow the Government to produce discovery, and will permit the
parties to discuss a potential pretrial resolution in this matter.

Dated:    August 19, 2020                  SO ORDERED.
          New York, New York




                                           HON. KATHERINE POLK FAILLA
                                           UNITED STATES DISTRICT JUDGE
